Citation Nr: 1517359	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to payment of a clothing allowance.

(The issues of entitlement to service connection for posttraumatic stress disorder and increased ratings for anxiety disorder and calcaneal spur of the right heel are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from February 1989 to October 1994, May 2005 to November 2005 and April 2009 to May 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 determination by the Department of Veterans Affairs (VA) Durham, North Carolina, Medical Center (MC) which denied the Veteran's claim for a clothing allowance for application year 2014.  

In July 2013, the Veteran revoked North Carolina Division of Veterans Affairs as his representative and indicated that he was preceding pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that the shoe insert he has been prescribed to assist with his service-connected right heel disability causes irreparable damage to his clothes.  Unfortunately, the Veteran has not described how the shoe insert damages his clothing.

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which the VA determines tends to wear out or tear the clothing of the Veteran.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, permitted that certain eligibility criteria are satisfied.  Relevant to the Veteran's claim, he is entitled to a clothing allowance if the Undersecretary for Health or a designee (formerly the Chief Medical Director) certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 C.F.R. § 3.810. 

In this case, the Veteran's medical records for the time period at issue have not been associated with his claims file.  In particular, no information from his VA prosthetics file has been included in the information available to the Board for review.  The most recent VA treatment records available for review are dated in May 2013 and specifically note that the Veteran was to be sent to "prosthetic for a new orthotic."  Such records are constructively of record, are likely to contain pertinent information, and must be secured.

The Veteran's claim for payment of a clothing allowance has been denied because the Chief, Prosthetic and Sensory Aids Service of the Durham VAMC has determined that the Veteran's "shoe inserts/orthotics are not eligible for clothing allowance."  However, the Veterans Health Administration (VHA) Handbook on the clothing allowance benefit specifically provides that the "clothing allowance may be authorized for veterans who wear braces, . . . rigid orthotics and/or ankle and/or foot orthosis (AFOs). . ."  VHA Handbook 1173.15.3.d (May 17, 2007).  Therefore, certain types of orthotics may lead to a grant of clothing allowance, assuming other criteria are also met, i.e., that it tends to wear out or tear the Veteran's clothing.  Consequently, the Veteran's orthotics should be examined to see if they qualify, and, if so, whether they tend to wear out or tear the Veteran's clothing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for inclusion in the Veteran's record all of his pertinent VA records, to include any unassociated relevant prosthetics clinic records (and specifically those pertaining to any issuance of shoe inserts), and all records of his evaluations and treatment for his right foot disability since May 2013.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine whether his use of a shoe insert prescribed for his right foot disability tends to accelerate the wear and tear of his clothing.  The Veteran should be asked to (if possible, if not to explain why not) bring to the examination clothing (i.e., pants, socks or shoes) that has suffered wear and tear as a result of his shoe insert (so that the examiner may observe the actual effects of the device).  The examiner should expressly indicate whether the Veteran's shoe insert accelerates wear and tear of his clothing, specifically his shoes and socks.  If the response is that it does not, the examiner should explain how it is that such a device wound not tend to accelerate wear and tear.  

All opinions should include a clear rationale consistent with the evidence of record.

3.  If, after further review, the benefit sought on appeal remain denied, the AOJ should furnish to the Veteran a supplemental statement of the case that includes citation to and discussion of any additional legal authority considered, as well as clear reasons and bases for all determinations, and afford him the requisite period of time for response before the claims file and medical file are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


